Title: [Diary entry: 3 March 1786]
From: Washington, George
To: 

Friday 3d. Thermometer at  in the Morning— at Noon and  at Night. The Snow which fell yesterday & last night covered the ground at least a foot deep and continuing snowing a little all day, & blowing hard from the No. West. We were obliged tho’ we assembled at the huts again to relinquish all hopes of levelling & Surveying the ground this trip; & therefore resolved on the Rout for the Canal from the best view we could take, & information

get; and after doing some other business, as a board—particularly resolving to advertize a Contract for the Supply of our labourers with provisions, we broke up the Meeting; and I again returned (first dining at the Hutts) with Colo. Fitzgerald to Towlston, in a very severe evening.